DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered. Claims 1-9 and 11-20 are pending; claim 10 is canceled. 
 
Response to Arguments
3.	Applicant’s arguments with respect to claim 1 and similarly cited claims 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US 9,081,944 B2), in view of Breed (US 2016/0090055 A1).
a.	Regarding claim 1, Camacho teaches: 
A method of providing moving object sharing service in a fleet system (Abstract, “In particular the system manages personalization information to configure settings for a registered vehicle user in a vehicle including a telematics unit. The system is configured to carry out the method including establishing, for the registered vehicle user, a personalization information dataset within a networked vehicle user database. The system is further configured to submit a request to download the personalization information dataset from the networked vehicle user database, the request identifying the registered vehicle user and the vehicle.”), the method comprising: 
registering a first device 166 or 168 (Fig. 1, Col. 9 lines 34-42, “The requests/submissions to store personalization information are.. submitted via browser applications running on computing devices such as the mobile devices 166 and user device 168 (e.g. a desktop or laptop computer using a hardwire or Wi-Fi interface in a non-mobile environment).”) and a first moving object 102 (Fig. 1) in the fleet system (Col. 9 lines 58-63, “the shared vehicle server 170, based upon interactions with requesting users (e.g. via a Web page interface to vehicle user browser applications), generates a scheduled use record including: … a vehicle identification 430”; Col. 11 lines 15-18, “During registration of the primary vehicle user, a vehicle identification associated with the vehicle 102 is linked to a unique identification for the primary vehicle user.”); 
performing, by a processor 145 (Fig. 1), authentication that allows the first device to receive the moving object sharing service through the first moving object (Col. 8 lines 6-14, “In a typical scenario, the vehicle user information server 145 receives a request relating to personalization information for an identified vehicle user. Such requests, including requests to store and/or retrieve personalization information for an identified vehicle user, are thereafter executed by the vehicle user information server 145 on the vehicle user database 109. Such requests are initially subject to verifying whether the request is authorized.”; Col. 11 lines 18-20, “In addition, authentication information (e.g. a password, a voice print, RFID tag code, etc.) is linked to the primary vehicle user.”); and 
when the authentication is completed, controlling the first moving object by the first device (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”), wherein: 
the first device 166 or 168 includes setting information (Fig. 3, Col. 4 lines 4-27, “a user identification, user authentication information, user authorization information, personal information, and vehicle settings”) for a user of the first device (Col. 11 lines 29-33, “the previously registered primary vehicle user of the vehicle configures personalization information (see FIG. 4) that is stored within memory 130 in a secure manner to ensure privacy and facilitate restoration of settings after use of the vehicle 102 by another.”), 
the first moving object 102 is configured to change moving object state information based on the setting information (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”; Col. 12 lines 1-6, “To the extent the vehicle settings values differ, the vehicle settings corresponding to the values stored in the memory 130 are restored on the vehicle 102. Moreover, access to the personal information within the memory 130 is again restored to various applications (e.g. email) that utilize such information.”), 
the first moving object 102 is a moving object among a plurality of moving objects registered in the fleet system (Col. 9 lines 58-63, “the shared vehicle server 170, based upon interactions with requesting users (e.g. via a Web page interface to vehicle user browser applications), generates a scheduled use record including: … a vehicle identification 430”; Col. 11 lines 15-18, “During registration of the primary vehicle user, a vehicle identification associated with the vehicle 102 is linked to a unique identification for the primary vehicle user.”) and configured to provide the moving object sharing service (Col. 12 lines 1-6, “To the extent the vehicle settings values differ, the vehicle settings corresponding to the values stored in the memory 130 are restored on the vehicle 102. Moreover, access to the personal information within the memory 130 is again restored to various applications (e.g. email) that utilize such information.”), 
the first device 166 or 168 is a device among a plurality of devices registered in the fleet system (Fig. 1, Col. 9 lines 34-42, “The requests/submissions to store personalization information are.. submitted via browser applications running on computing devices such as the mobile devices 166 and user device 168 (e.g. a desktop or laptop computer using a hardwire or Wi-Fi interface in a non-mobile environment).”; Col. 11 lines 44-46, “the other vehicle user may change settings on the vehicle (e.g., radio presets, mirror positions, stored seat positions, etc.).” – Multiple users associated with multiple mobile devices 166 or user devices 168 are registered in the system) and configured to receive the moving object sharing service (Col. 11 lines 44-46, “the other vehicle user may change settings on the vehicle (e.g., radio presets, mirror positions, stored seat positions, etc.).”).
	Camacho does not explicitly teach when the first device is maintained to be physically attached to a predetermined coupling module in the first moving object after the authentication is completed, the first moving object is controlled by the first device. 
	However, in the same field of endeavor, Breed teaches when the first device is maintained to be physically attached to a predetermined coupling module in the first moving object after the authentication is completed, the first moving object is controlled by the first device ([0111] discloses authentication process of receiving biometric data of a person at a smartphone to determine whether the person is an authorized user of the vehicle and after the authentication process is completed, the authorized user can enter the vehicle and the smartphone is coupled to the vehicle for data transfer; Fig. 1 shows cell phone 100 is coupled to a coupler 102 of vehicle 104; [0057] “With reference to FIG. 3, when a new smartphone is introduced to a vehicle 140 and detected after coupling to the coupler element 142, the smartphone will obtain the peripheral information from the vehicle 144, conduct the optimization process 146 and then permit the vehicle to be started 148.”; Fig. 3 step 148 shows control of vehicle operation and vehicular component using the smartphone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho to physically attach the first device/smartphone to a predetermined coupling module in the first moving object/vehicle after the authentication is completed to control the first moving object/vehicle by the first device/mobile terminal, as taught by Breed. Such modification prevents other users from gaining access and control of vehicles when they are not allowed.  

b.	Regarding claim 2, Camacho further teaches wherein the moving object state information includes at least one of: 
a position of a driver seat (Fig. 3, Col. 9 line 12-15, “The vehicle settings category includes: …seat positioning (forward/back, seat incline, back incline),…”. 

c.	Regarding claim 3, Camacho further teaches wherein when the first moving object is controlled by the first device, driving information for the first moving object is provided to the first device (Col. 9 lines 9-11, “Vehicle settings are generally not private/sensitive in nature and thus may remain available to others” – Vehicle settings (driving information) of previous users installed in the vehicle may remain available/provided to the current user.). 

d.	Regarding claim 4, Camacho further teaches wherein the first device is configured to update the setting information for the user based on the driving information (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”).


e.	Regarding claim 6, Camacho further teaches wherein the fleet system has moving objects including the first moving object and the plurality of devices including the first device registered to provide the moving object sharing service (Col. 9 lines 58-63, “the shared vehicle server 170, based upon interactions with requesting users (e.g. via a Web page interface to vehicle user browser applications), generates a scheduled use record including: … a vehicle identification 430”; Col. 11 lines 15-18, “During registration of the primary vehicle user, a vehicle identification associated with the vehicle 102 is linked to a unique identification for the primary vehicle user.”; Fig. 1, Col. 9 lines 34-42, “The requests/submissions to store personalization information are.. submitted via browser applications running on computing devices such as the mobile devices 166 and user device 168 (e.g. a desktop or laptop computer using a hardwire or Wi-Fi interface in a non-mobile environment).”; Col. 11 lines 44-46, “the other vehicle user may change settings on the vehicle (e.g., radio presets, mirror positions, stored seat positions, etc.).” – Multiple users associated with multiple mobile devices 166 or user devices 168 are registered in the system), and 
wherein the registered moving objects and devices perform the moving object sharing service based on the fleet system (Col. 12 lines 1-6, “To the extent the vehicle settings values differ, the vehicle settings corresponding to the values stored in the memory 130 are restored on the vehicle 102. Moreover, access to the personal information within the memory 130 is again restored to various applications (e.g. email) that utilize such information.”).

f.	Regarding claim 7, Camacho further teaches the plurality of the moving objects and devices registered in the fleet system are configured with list information (Col. 5 lines 24-26, “The telematics unit 114 provides, for users, an extensive/extensible set of services. Examples of such services include: GNSS-based mapping/location identification”), and 
the list information includes moving object location information (Col. 5 lines 24-26, “The telematics unit 114 provides, for users, an extensive/extensible set of services. Examples of such services include: GNSS-based mapping/location identification”).

g.	Regarding claim 8, Camocho further teaches wherein the usage state information includes at least one of information on a moving object in use (Col. 1 lines 13-17, “the shared vehicle server 170 is configured with a scheduler process that maintains a listing of scheduled start times for temporary uses of identified vehicles by identified vehicle users having personalized information records maintained on the vehicle user database 109.”).

h.	Regarding claim 11, Camacho teaches:
A moving object 102 (Fig. 1) for providing moving object sharing service in a fleet system (Abstract, “In particular the system manages personalization information to configure settings for a registered vehicle user in a vehicle including a telematics unit. The system is configured to carry out the method including establishing, for the registered vehicle user, a personalization information dataset within a networked vehicle user database. The system is further configured to submit a request to download the personalization information dataset from the networked vehicle user database, the request identifying the registered vehicle user and the vehicle.”), the moving object comprising: 
a transceiver 124 (Fig. 1) configured to transmit and receive a signal (Col. 6 lines 19-21); and 
a processor 114 (Fig. 1, Col. 4 lines 49-53) configured to: 
control the transceiver (Col. 6 lines 14-28), 
perform authentication that allows the moving object sharing service to be provided to a first device registered in the fleet system (Col. 8 lines 6-14, “In a typical scenario, the vehicle user information server 145 receives a request relating to personalization information for an identified vehicle user. Such requests, including requests to store and/or retrieve personalization information for an identified vehicle user, are thereafter executed by the vehicle user information server 145 on the vehicle user database 109. Such requests are initially subject to verifying whether the request is authorized.”; Col. 11 lines 18-20, “In addition, authentication information (e.g. a password, a voice print, RFID tag code, etc.) is linked to the primary vehicle user.”), and 
provide a control authority of the moving object to the device when the authentication is completed (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”), 
wherein the first device includes setting information (Fig. 3, Col. 4 lines 4-27, “a user identification, user authentication information, user authorization information, personal information, and vehicle settings”) for a user of the first device (Col. 11 lines 29-33, “the previously registered primary vehicle user of the vehicle configures personalization information (see FIG. 4) that is stored within memory 130 in a secure manner to ensure privacy and facilitate restoration of settings after use of the vehicle 102 by another.”), 
the moving object changes moving object state information based on the setting information (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”; Col. 12 lines 1-6, “To the extent the vehicle settings values differ, the vehicle settings corresponding to the values stored in the memory 130 are restored on the vehicle 102. Moreover, access to the personal information within the memory 130 is again restored to various applications (e.g. email) that utilize such information.”), 
the first moving object is one of a plurality of moving objects registered in the fleet system (Col. 9 lines 58-63, “the shared vehicle server 170, based upon interactions with requesting users (e.g. via a Web page interface to vehicle user browser applications), generates a scheduled use record including: … a vehicle identification 430”; Col. 11 lines 15-18, “During registration of the primary vehicle user, a vehicle identification associated with the vehicle 102 is linked to a unique identification for the primary vehicle user.”) to provide the moving object sharing service (Col. 12 lines 1-6, “To the extent the vehicle settings values differ, the vehicle settings corresponding to the values stored in the memory 130 are restored on the vehicle 102. Moreover, access to the personal information within the memory 130 is again restored to various applications (e.g. email) that utilize such information.”), and
the first device is one of a plurality of devices registered in the fleet system (Fig. 1, Col. 9 lines 34-42, “The requests/submissions to store personalization information are.. submitted via browser applications running on computing devices such as the mobile devices 166 and user device 168 (e.g. a desktop or laptop computer using a hardwire or Wi-Fi interface in a non-mobile environment).”; Col. 11 lines 44-46, “the other vehicle user may change settings on the vehicle (e.g., radio presets, mirror positions, stored seat positions, etc.).” – Multiple users associated with multiple mobile devices 166 or user devices 168 are registered in the system) to receive the moving object sharing service (Col. 11 lines 44-46, “the other vehicle user may change settings on the vehicle (e.g., radio presets, mirror positions, stored seat positions, etc.).”).
	Camacho does not explicitly teach when the first device is maintained to be physically attached to a predetermined coupling module in the first moving object after the authentication is completed, the first moving object is controlled by the first device. 
	However, in the same field of endeavor, Breed teaches when the first device is maintained to be physically attached to a predetermined coupling module in the first moving object after the authentication is completed, the first moving object is controlled by the first device ([0111] discloses authentication process of receiving biometric data of a person at a smartphone to determine whether the person is an authorized user of the vehicle and after the authentication process is completed, the authorized user can enter the vehicle and the smartphone is coupled to the vehicle for data transfer; Fig. 1 shows cell phone 100 is coupled to a coupler 102 of vehicle 104; [0057] “With reference to FIG. 3, when a new smartphone is introduced to a vehicle 140 and detected after coupling to the coupler element 142, the smartphone will obtain the peripheral information from the vehicle 144, conduct the optimization process 146 and then permit the vehicle to be started 148.”; Fig. 3 step 148 shows control of vehicle operation and vehicular component using the smartphone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho to physically attach the first device/smartphone to a predetermined coupling module in the first moving object/vehicle after the authentication is completed to control the first moving object/vehicle by the first device/mobile terminal, as taught by Breed. Such modification prevents other users from gaining access and control of vehicles when they are not allowed.  

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho, as modified by Breed, in view of Turato et al. (US 2019/0025856 A1).
Regarding claim 9, neither Camacho nor Breed specifically teaches wherein the fleet system further includes state information on the plurality of moving objects, and is configured to determine whether to activate the moving object based on the state information. 
However, in the same field of endeavor, Turato teaches a fleet system (Abstract, “A system and related methods for management, planning and control of a connected fleet of vehicles”) includes state information on the plurality of moving objects ([0092], “Vehicle operational data and information, such as oil sensor data and fuel economy readings, may be utilized in connection with fleet vehicle maintenance”), and is configured to determine whether to activate the moving object based on the state information ([0092], “Sensor data may also be used to monitor vehicle performance for maximizing fleet economics. Vehicle operational data and information, such as oil sensor data and fuel economy readings, may be utilized in connection with fleet vehicle maintenance. Vehicle use conditions can also be monitored such that vehicles driven in heavy traffic, or in geographic regions with excessive dust, can be scheduled for more frequent maintenance.”; [0090], “Where vehicle sensors detect vehicle components requiring maintenance, such as a low battery indication, the fleet management system can interface with electronic maintenance and repair systems to schedule the vehicle for appropriate and timely maintenance or repair, as described below. The system can also ensure that no reservations are made for that vehicle during the period of scheduled maintenance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, as modified by Breed, to determine whether to activate the moving object based on state information of the moving object, as taught by Turato. This modification results in a system that ensures timely maintenance or repair of the moving object when necessary, and to prevent reservations of the moving object from being made by users. 

7.	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho, as modified by Breed, and further in view of Jameel et al. (US 2013/0321178 A1).
Regarding claim 12, Camacho teaches:
A method of providing moving object sharing service in a fleet system (Abstract, “In particular the system manages personalization information to configure settings for a registered vehicle user in a vehicle including a telematics unit. The system is configured to carry out the method including establishing, for the registered vehicle user, a personalization information dataset within a networked vehicle user database. The system is further configured to submit a request to download the personalization information dataset from the networked vehicle user database, the request identifying the registered vehicle user and the vehicle.”), the method comprising: 
performing, by a processor 145 (Fig. 1), authentication that allows a first device to receive the moving object sharing service from a moving object provided through the fleet system (Col. 8 lines 6-14, “In a typical scenario, the vehicle user information server 145 receives a request relating to personalization information for an identified vehicle user. Such requests, including requests to store and/or retrieve personalization information for an identified vehicle user, are thereafter executed by the vehicle user information server 145 on the vehicle user database 109. Such requests are initially subject to verifying whether the request is authorized.”; Col. 11 lines 18-20, “In addition, authentication information (e.g. a password, a voice print, RFID tag code, etc.) is linked to the primary vehicle user.”); and 
controlling the moving object by the first device when the authentication is completed (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”), 
wherein the first device 166 or 168  includes setting information (Fig. 3, Col. 4 lines 4-27, “a user identification, user authentication information, user authorization information, personal information, and vehicle settings”)  for a user of the first device (Col. 11 lines 29-33, “the previously registered primary vehicle user of the vehicle configures personalization information (see FIG. 4) that is stored within memory 130 in a secure manner to ensure privacy and facilitate restoration of settings after use of the vehicle 102 by another.”), 
the moving object is configured to change moving object state information based on the setting information (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”; Col. 12 lines 1-6, “To the extent the vehicle settings values differ, the vehicle settings corresponding to the values stored in the memory 130 are restored on the vehicle 102. Moreover, access to the personal information within the memory 130 is again restored to various applications (e.g. email) that utilize such information.”),
…
	Camacho does not explicitly teach when the first device is maintained to be physically attached to a predetermined coupling module in the first moving object after the authentication is completed, the first moving object is controlled by the first device. 
	However, in the same field of endeavor, Breed teaches when the first device is maintained to be physically attached to a predetermined coupling module in the first moving object after the authentication is completed, the first moving object is controlled by the first device ([0111] discloses authentication process of receiving biometric data of a person at a smartphone to determine whether the person is an authorized user of the vehicle and after the authentication process is completed, the authorized user can enter the vehicle and the smartphone is coupled to the vehicle for data transfer; Fig. 1 shows cell phone 100 is coupled to a coupler 102 of vehicle 104; [0057] “With reference to FIG. 3, when a new smartphone is introduced to a vehicle 140 and detected after coupling to the coupler element 142, the smartphone will obtain the peripheral information from the vehicle 144, conduct the optimization process 146 and then permit the vehicle to be started 148.”; Fig. 3 step 148 shows control of vehicle operation and vehicular component using the smartphone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho to physically attach the first device/smartphone to a predetermined coupling module in the first moving object/vehicle after the authentication is completed to control the first moving object/vehicle by the first device/mobile terminal, as taught by Breed. Such modification prevents other users from gaining access and control of vehicles when they are not allowed.  
Neither Camacho nor Breed specifically teaches the moving object is a moving object registered in the fleet system by a second device, and the fleet system is configured to provide the moving object sharing service for the moving object based on a sharing condition set by the second device.
However, in the same field of endeavor, Jameel teaches a moving object is registered in a fleet system by a second device (Abstract, “Techniques and structures are disclosed relating to rental of vehicles, which may be owned by different owners. Each owner may have his or her own set of rental criteria associated with a particular vehicle, which prospective renters may have to meet to be able to rent the particular vehicle.”; [0045], “Turning now to FIG. 2E, an exemplary screen shot of the ability to set owner preferences is shown. In this figure, the owner's picture is in the upper left corner, and they owner may edit it accordingly. This picture may be displayed to prospective drivers during the rental process, for example.”) and 
the fleet system is configured to provide the moving object sharing service for the moving object based on a sharing condition set by the second device (Abstract, “Each owner may have his or her own set of rental criteria associated with a particular vehicle, which prospective renters may have to meet to be able to rent the particular vehicle. Vehicles may be determined to be for rent based on a distance to a renter, price, and other factors.”; Fig. 2E, [0047], “In one embodiment, instead of blocking out time, an owner may instead specify windows in which the vehicle is available (e.g., with the presumption that non-specified windows of time are when the owner would like the vehicle not to be available to others).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, as modified by Breed, to register a moving object in the fleet system by a second device, and to provide the moving object sharing service for the moving object based on a sharing condition set by the second device, as taught by Jameel. This modification results in a system allows the owner of the moving object/vehicle to rent the moving object/vehicle to prospective users who have meet the sharing condition, thus preventing misuse of the moving object/vehicle by other users. 

b.	Regarding claim 13, neither Camacho nor Breed specifically teaches wherein the sharing condition is set based on at least one of use time information, movable area information, point of departure information, or destination information of the moving object. 
However, Jameel teaches wherein the sharing condition is set based on at least one of use time information (Fig. 2E, [0047], “In one embodiment, instead of blocking out time, an owner may instead specify windows in which the vehicle is available (e.g., with the presumption that non-specified windows of time are when the owner would like the vehicle not to be available to others).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, as modified by Breed and Jameel, to set the sharing condition as use time information, as taught by Jameel, in order to prevent other users from reserving the moving object/vehicle during the windows of time not designated for sharing service. 

c.	Regarding claim 14, Camacho further teaches wherein when the first device uses the moving object sharing service through the fleet system (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”), the first device is configured to transmit, to the fleet system the use time information in order to use the moving object (Col. 9 lines 52-55, “In the illustrative example of FIG. 1, a shared vehicle server 170 comprises an interface for receiving requests to schedule a use of an identified vehicle (e.g. vehicle 102) by an identified vehicle user … Turning briefly to FIG. 4, the shared vehicle server 170, based upon interactions with requesting users (e.g. via a Web page interface to vehicle user browser applications), generates a scheduled use record including: … a start time/date 440”). 

d.	Regarding claim 15, neither Camacho nor Breed specifically teaches wherein the fleet system is configured to provide the moving object to the user of the first device for the moving object sharing service when the information transmitted by the first device satisfies the sharing condition.
However, Jameel teaches wherein the fleet system is configured to provide the moving object to the user of the first device for the moving object sharing service when the information transmitted by the first device satisfies the sharing condition (Fig. 2E, [0047], “In one embodiment, instead of blocking out time, an owner may instead specify windows in which the vehicle is available (e.g., with the presumption that non-specified windows of time are when the owner would like the vehicle not to be available to others).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, as modified by Breed and Jameel, to set the sharing condition as use time information, as taught by Jameel, in order to prevent other users from reserving the moving object/vehicle during the windows of time not designated for sharing service. 

e.	Regarding claim 16, Camacho further teaches wherein the moving object state information includes at least one of: 
a position of a driver seat (Fig. 3, Col. 9 line 12-15, “The vehicle settings category includes: …seat positioning (forward/back, seat incline, back incline),…”. 

f.	Regarding claim 17, Camacho further teaches wherein when the first moving object is controlled by the first device, driving information for the first moving object is provided to the first device (Col. 9 lines 9-11, “Vehicle settings are generally not private/sensitive in nature and thus may remain available to others” – Vehicle settings of previous users using the vehicle may remain available/provided to the current user.). 

g.	Regarding claim 18, Camacho further teaches wherein the first device is configured to update the setting information for the user based on the driving information (Col. 11 lines 33-40, “Thus, during stage 500, changes made by the primary vehicle user to a vehicle setting or personal information are updated in the memory 130. The personalization information stored in the memory 130, or at least a portion thereof, is also uploaded from the telematics unit 114 to the vehicle user database 109 through update requests to the vehicle user information server 145 originating from the telematics unit.”).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho, as modified by Breed, in view of Tochioka et al. (US 2018/0281812 A1).
a.	Regarding claim 5, neither Camacho nor Breed specifically teaches wherein when the driving information is updated, the driving information is updated using machine learning or learning algorithm based on the setting information for the user. 
	However, in the same field of endeavor, Tochioka teaches the driving information is updated using machine learning or learning algorithm based on the setting information for the user ([0038], “In each individual server 3, a learning engine 31 (i.e., an individual driver model learning engine executed by the computing unit 3a) comprised of artificial intelligence learns driving data received from the vehicle A (including the voice data), general data acquired from an external information system 7b, and communication data acquired from a portable information terminal device 7c of the specific driver (telephone voice data, mail text data, device setting information, etc.). Thus, an individual driver model Mb is built. This individual driver model Mb is also updated consecutively. The individual server 3 learns a temporal change or history of the driver behavior, a vehicle behavior, a vehicle performance, etc., using the driving data, etc.”; [0041], “Further, the individual driver model Mb has surrounding environment state data and vehicle state data extracted from the acquired driving data.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, as modified by Breed, to update driving information using machine learning or learning algorithm as taught by Tochioka. This modification provides driving information to a specified user of the vehicle while leaning into the strengths and flexibilities offered by the machine learning method of Tochioka, namely the ability to adapt the learning model based on collected driving data to constantly improve. 

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho, in view of Breed and Jameel, and in further view of Tochioka et al. (US 2018/0281812 A1).
a.	Regarding claim 19, Camacho, Breed and Jameel fail to specifically teach wherein when the driving information is updated, the driving information is updated using machine learning or learning algorithm based on the setting information for the user. 
	However, in the same field of endeavor, Tochioka teaches the driving information is updated using machine learning or learning algorithm based on the setting information for the user ([0038], “In each individual server 3, a learning engine 31 (i.e., an individual driver model learning engine executed by the computing unit 3a) comprised of artificial intelligence learns driving data received from the vehicle A (including the voice data), general data acquired from an external information system 7b, and communication data acquired from a portable information terminal device 7c of the specific driver (telephone voice data, mail text data, device setting information, etc.). Thus, an individual driver model Mb is built. This individual driver model Mb is also updated consecutively. The individual server 3 learns a temporal change or history of the driver behavior, a vehicle behavior, a vehicle performance, etc., using the driving data, etc.”; [0041], “Further, the individual driver model Mb has surrounding environment state data and vehicle state data extracted from the acquired driving data.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, in view of Breed and Jameel, to update driving information using machine learning or learning algorithm as taught by Tochioka. This modification provides driving information to a specified user of the vehicle while leaning into the strengths and flexibilities offered by the machine learning method of Tochioka, namely the ability to adapt the learning model based on collected driving data to constantly improve. 

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Camacho, in view of Breed and Jameel, and in further view of Donnelly et al. (US 2018/0342157 A1).
a.	Regarding claim 20, Camacho further teaches wherein after the authentication is completed, when detecting that the first device is … completing identification of the moving object, the moving object is configured to change the moving object state information based on the setting information provided by the first device (Fig. 6, Col. 12 lines 23-57).
	Camacho, Breed, and Jameel do not specifically teach when detecting that the first device is located within a predetermined distance from the moving object, the moving object is configured to change the moving object state information.
	However, in the same field of endeavor, Donnelly teaches when detecting that the first device is located within a predetermined distance from the moving object, the moving object is configured to change the moving object state information ([0121], “The estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) can be based on a variety of data. For example, the vehicle computing system 102 can determine a distance 708 between the user 110 and the vehicle 104 based at least in part on the location data associated with the user device 138, as described herein. The estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) can be based at least in part on the distance 708 between the user 110 and the vehicle 104.”; [0123], “In some implementations, the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) can be used to determine one or more vehicle actions, at (716). For example, the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) can indicate that the user 110 is close to the vehicle 104 and/or heading toward the vehicle 104. The vehicle computing system 102 can cause one or more doors of the vehicle 102 to unlock based at least in part on the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) … Additionally, or alternatively, the vehicle computing system 102 can cause the vehicle 104 to implement one or more vehicle settings (e.g., temperature, music, etc.) associated with the user 110 based at least in part on the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Camacho, in view of Breed and Jameel, to change the moving object state information of the moving object when detecting the first device is located within a predetermined distance from the moving object, as taught by Donnelly. This modification improves user experience when using the sharing service provided by the moving object/vehicle and eliminate a need for user to manually change state information of the moving object/vehicle when the user boards the moving object/vehicle. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Studnicka (US 2018/0178737 A1) teaches an authentication system include determining vehicle authentication information associated with a vehicle account of a vehicle, and determining user authentication information associated with a user account of a user of a first user device located within the vehicle. 
	Van Der Berg (US 2017/0091891 A1) teaches an integrated transportation system comprises functionalities that enable establishing fleet management system, enabling the fleet management system to offer transportation services to users through a ride sharing module, receiving requests for such services through the ride sharing module and supervising their execution. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664